On August 4, 1992, the defendant was sentenced to serve ten (10) years in the Montana State Prison. He was given credit for 15 days. The execution of the last five (5) years of said sentence was suspended. This sentence was to run concurrently with the sentence imposed by Judge McKittrick in Cause ADC 91-190. On June 10, 1994, the defendant’s five (5) year suspended sentence was revoked. The defendant was sentenced to serve two (2) years in the Montana State Prison. The execution of the remaining three (3) years is suspended under the same conditions that applied to the original sentence dated August 4,1992. It is further ordered that the sentence herein, run concurrently with the sentence imposed in Yellowstone County in Case #DC 93-573, dated April 12,1994.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this sentence is remanded back to District Court for clarification of the sentence imposed by the sentencing judge.
The reason for this decision is to clarify and determine whether the sentencing judge intended for the sentences imposed in both cases in Cascade County and Yellowstone County to run consecutive or concurrent with each other.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Alan Williams for representing himself in this matter.